Citation Nr: 0030937	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  99-16 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased evaluation for a left wrist 
disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
December 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Milwaukee, Wisconsin, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which continued the 10 percent 
evaluation for a left wrist disorder.


FINDINGS OF FACT

The veteran's fracture of the left wrist is well healed 
without any nonunion, malunion or appreciable deformity; it 
is manifested by pain on use, x-ray evidence of arthritis and 
dorsiflexion to approximately 45 degrees without evidence of 
ankylosis.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
service-connected left wrist disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 4.7, 4.40-4.45, 4.59, 4.71a, Diagnostic Codes, 5212, 5213, 
5214, 5010-5215 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he has suffered an increase in the 
severity of this service-connected disability.  The Board 
finds that the record as it stands is adequate to allow for 
equitable review of the veteran's increased rating claim and 
that no further action is necessary to meet the duty to 
assist the veteran. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran contends that the 10 percent evaluation assigned 
to his left wrist disorder does not adequately reflect the 
severity of his symptomatology. 

VA outpatient treatment records dated in 1998 show that in 
March 1998, the veteran was seen for complaints of left hand 
pain and weakness after lifting weights.  In April 1998 the 
veteran was seen for chronic left wrist pain which radiated 
up his arm.  The report showed weakness and limitation of 
motion with indication that the symptoms could be due to 
neuropathy rather than a service-connected fracture.  A May 
1998 record indicates left ulnar neuropathy at the elbow with 
no motor involvement.

At a July 1998 VA examination the veteran reported constant 
pain in his left wrist.  He indicated that he could not chop 
wood, fish, or play golf, and he noted weakness of the wrist 
and hand.  The examination of the left wrist showed 
dorsiflexion to 60 degrees, palmar flexion to 60 degrees, 
ulnar deviation to 45 degrees, and radiation deviation to 20 
degrees.  Hand grip was 40 pounds on the left, compared to 80 
pounds on the right.  The diagnoses were fracture of left 
radius at the wrist and degenerative arthritis of joint.  The 
examiner noted that the DeLuca requirement for the joint 
included a history of pain significantly limiting functional 
ability.  There was no additional limitation of motion due to 
pain on use and there was no additional range of motion loss 
due to pain on use.  There was a history of fatigability and 
pain on movement.  X-rays revealed an old small avulsion 
fracture of the styloid process of the ulna and early 
degenerative changes of the left wrist.

A VA EMG study in November 1998 showed that the veteran had 
left ulnar neuropathy at the elbow and left median 
neuropathy, mainly affecting sensory fibers.

VA outpatient treatment records dated in November 1998 showed 
full range of motion of the left hand.  A December 1998 
record shows that the veteran was advised to wear an elbow 
protective pad, decrease action of his wrist, and return to 
the clinic in six months.

An undated lay statement from the veteran's son is to the 
effect that the veteran has had problems with his left wrist 
for many years.  It was noted that he had to use his right 
arm for lifting due to very little strength in his left 
wrist, and that he had problems with doing yard work, 
fishing, hunting, and housework.  

A September 1999 VA examination showed left wrist 
dorsiflexion limited to about 45 degrees, palmar flexion was 
normal, and radial and ulnar deviation to 20 degrees and 45 
degrees, respectively, which was noted as essentially normal.  
The veteran had diminished sensation to pin prick in the 
distribution of the left ulnar nerve.  The diagnosis was 
peripheral neuropathy of the left ulnar nerve distribution.  
The examiner opined that the old fractures had nothing to do 
with the current ulnar neuropathy in the left wrist.

VA referral for MRI dated September 1999 showed left median 
and ulnar neuropathies, unchanged from the previous studies.  
The neuropathies were nonlocalizable.
In January 2000 a VA physician reviewed the veteran's chart 
following the September 1999 EMG report.  He opined that 
since there was a history of left carpal tunnel syndrome, he 
did not believe that the neuropathy had anything to do with 
the fracture and the fracture was independent of the current 
situation, which was a left median and ulnar neuropathy.

The veteran's left wrist disorder has been rated under 
38 C.F.R. § 4.17a, Diagnostic Code 5215 (Wrist, limitation of 
motion of), provides for a maximum 10 percent evaluation for 
either the major or minor side where dorsiflexion is less 
than 15 degrees or where palmar flexion is limited in line 
with the forearm. 

The veteran's service-connected residuals of a fracture of 
the left wrist include degenerative changes or arthritis, 
which has been demonstrated by X-ray.   Diagnostic Code 5010 
(arthritis, due to trauma) provides for rating such arthritis 
as degenerative arthritis.  See 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5010.  In turn, Diagnostic Code 5003 
degenerative arthritis is rated on the basis of limitation of 
motion of the specific joint or joints involved.  38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
Id.  In the absence of limitation of motion, a 10 percent 
evaluation is assigned where there is x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  Id.  A 20 percent evaluation, the next higher 
available, is assigned where there is x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations.  
Id.

Impairment of the major or minor radius is evaluated as 20 
percent disabling when there is nonunion in the lower half 
with false movement and nonunion in the upper half.  
Impairment of pronation of the major or minor forearm is 
evaluated as 20 percent disabling when motion is lost beyond 
the last quarter of the arc, and the hand does not approach 
full pronation.  38 C.F.R. 4.71a, Diagnostic Codes 5212, 
5213.

Diagnostic Code 5214 concerns ankylosis of the wrist.  
However, no finding of ankylosis of the left wrist is 
documented by the medical evidence of record.  Therefore, 
this Diagnostic Code is inapplicable to the veteran's left 
wrist disability.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 10 percent the veteran's left wrist 
disability.  The veteran is in receipt of the highest 
schedular evaluation assignable for limitation of motion of 
the wrist under Diagnostic Code 5215.  An evaluation in 
excess of 10 percent is not available under Diagnostic Codes 
5212, 5213 or 5214 because there is no medical or X-ray 
evidence of nonunion of the left radius, any impairment of 
left wrist pronation, or ankylosis of the left wrist.  A 
September 1999 VA examination showed left wrist dorsiflexion 
to about 45 degrees, with normal palmar flexion, and 
essentially normal radial and ulnar deviation.

The Board has also considered whether a higher evaluation 
could be assigned on the basis of functional loss due to the 
veteran's subjective complaints of pain.  See 38 C.F.R. §§ 
4.40, 4.45 and 4.59; see also DeLuca, 8 Vet. App. at 204-05 
38 C.F.R.  The veteran's service-connected left wrist 
disability has been clinically demonstrated to be manifested 
by complaints of pain, including on use, as well as some 
slight limitation of dorsiflexion and weakness.  However, 
there is no objective medical evidence of additional 
functional loss due to pain, flare-ups of pain, weakness, 
fatigability, or any other symptoms due to an old fracture to 
a degree that would support a rating in excess of 10 percent 
under the applicable rating criteria.  

The Board has considered whether a separate or higher rating 
is warranted for neurological impairment of the left upper 
extremity.  It was noted in April 1998 that the veteran's 
left wrist symptoms could be due to neuropathy rather than a 
fracture.  Subsequent examinations and opinions clearly show 
that the veteran's neuropathy is not due to the old wrist 
fracture.  The Board specifically notes that a VA physician 
in January 2000 opined that, since there was a history of 
left carpal tunnel syndrome, it was not believed that the 
veteran's neuropathy had anything to do with his wrist 
fracture and the fracture was independent of the left median 
and ulnar neuropathy.
The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder at issue has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
assignment of a higher evaluation must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an evaluation in excess of 10 percent for a 
left wrist disorder is denied.



		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 7 -


- 1 -


